Citation Nr: 0709645	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  04-16 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel





INTRODUCTION

The veteran served on active duty from December 1946 to 
December 1949 and from July 1950 to December 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The veteran's claims were remanded in 
June 2006.

In June 2006, the Board granted the appellant's motion to 
advance this case on the docket.  38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  Bilateral hearing loss was neither manifested during the 
veteran's active duty service or within one year of discharge 
from service nor is any current bilateral hearing loss 
otherwise related to service.

2.  Tinnitus was neither manifested during the veteran's 
active duty service nor is any current tinnitus otherwise 
related to such  service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty service and may it be presumed 
to have incurred in or have been aggravated by such service.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. § 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2006). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection for impaired hearing is subject to 
38 C.F.R. § 3.385, which provides that impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies of 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See also Hensley v. Brown, 5 Vet. 
App. 155 (1993).

The veteran's September 2003 application for compensation as 
well as his February 2004 notice of disagreement reflect his 
contentions that his bilateral hearing loss and tinnitus are 
due to constant noise exposure from working in the engine 
room as well as working as a fireman, ambulance driver, and 
deck hand during his period of active duty service.  

The Board concedes that the veteran was exposed to loud noise 
during service more than 50 years ago.  This is not in 
dispute.  However, the veteran's service medical records are 
silent with respect to complaints, treatment, or diagnosis 
for auditory problems, including hearing loss and tinnitus.  
The veteran's service medical records include examination 
reports dated in December 1946, December 1949, July 1950, and 
December 1951 which reflect that his hearing was 15/15 on 
whispered voice, bilaterally.

The earliest clinical evidence suggestive of hearing loss is 
a November 1991 Individual Hearing Evaluation.  
Significantly, this medical evidence is approximately 40 
years after the veteran's discharge from active duty service.  

VA audiological and ear disease examination reports, dated in 
November 2004, demonstrate that the veteran's hearing loss 
currently meets the regulatory thresholds to be considered 
disabling.  The examination report indicate the following 
puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT

65
75
95
100
LEFT

30
50
70
75

Speech audiometry revealed speech recognition ability of 24 
percent in the right ear and of 92 percent in the left ear.  
The examiner noted that test results revealed essentially a 
mild to severe sensorineural hearing loss in the left ear and 
a moderate to profound sensorineural hearing loss in the 
right ear.  

The audiological examination report notes the veteran's 
history of in-service noise exposure as well as his thirty 
year history of civilian employment as a truck driver.  The 
examiner concluded that it is less likely than not that the 
veteran's hearing loss was due to noise exposure suffered 
while in the service as the veteran reported that the hearing 
loss has been only present for approximately 10 years.  

This report clearly provides evidence against this claim.

Although the audiological examination report notes that the 
veteran did not complain of tinnitus at the time of 
examination, the ear disease examination report notes that 
the veteran reported occasional tinnitus, greater in the 
right ear than in the left.  

Similarly, an August 2006 VA medical opinion notes that the 
veteran reported no complaints of hearing loss or tinnitus 
for about 43 years and there is no documentation of a hearing 
loss during this same period of time.  This opinion further 
notes that the veteran's civilian work as a truck driver is 
sufficient to cause progressive hearing loss.  This medical 
opinion concludes that the veteran's current hearing loss is 
due to acoustical trauma that he received in his civilian 
life and it is augmented by the hearing loss that one has in 
the aging process, providing more evidence against this 
claim.  

The Board notes that the opinions included in the November 
2004 VA audiological and ear disease examination reports as 
well as the conclusion reached in the August 2006 VA medical 
opinion are drawn after a thorough interview, examination, 
and review of the claims file, and offer a reasonable 
rationale for the medical opinions provided.  Accordingly, 
these medical opinions will be afforded considerable 
probative weight.

The Board must note the lapse of many years between the 
veteran's separation from service and the first clinical 
evidence of hearing loss and tinnitus.  The Court has 
indicated that the normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming 
Board where it found that veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of the claimed condition]; see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability].  

Moreover, there is no competent, probative evidence of a 
nexus between the veteran's current hearing loss and his 
period of service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  That is, there is no 
probative medical evidence of record that links hearing loss 
and tinnitus to service.

Finally, the Board emphasizes that the veteran's personal 
opinion as to the etiology of his disorders is not sufficient 
to establish service connection.  As a lay person, he is not 
competent to offer an opinion on matters of medical 
expertise.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.

In summary, the Board finds no evidence of bilateral hearing 
loss or tinnitus in service or within any applicable 
presumptive period, and no competent, probative evidence of a 
nexus between the disorders and the veteran's period of 
service.  Therefore, the preponderance of the evidence is 
against service connection for each disorder at issue and the 
appeals with respect to these issues are denied.  38 U.S.C.A. 
§ 5107(b).  

The Board notes that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in November 
2003 and provided to the appellant prior to the January 2004 
rating decision on appeal satisfies the duty to notify 
provisions as this letter discusses the criteria with respect 
to the appellant's original service connection claims.  

In addition, it is noted that the Federal Circuit recently 
held that a statement of the case or supplemental statement 
of the case can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. December 21, 2006) [hereinafter Mayfield III].  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

As for the duty to assist, the RO has obtained the veteran's 
service, VA and private medical records, copies of his VA 
examination reports, he has submitted lay evidence in the 
form of his written communications, and his appeal was 
remanded in June 2006.  The evidence associated with the 
claims file adequately addresses the requirements necessary 
for evaluating the claims decided herein.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claim.

ORDER

The appeal is denied as to both issues. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


